Citation Nr: 1316763	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-37 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a mouth/jaw injury.

2.  Entitlement to service connection for residuals of a thumb injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Service connection for a mouth injury and for a thumb condition was denied therein.  These determinations were appealed by the Veteran.

In December 2008, the Veteran testified at a hearing before a decision review officer.  The Board remanded his appeal for additional development in May 2011 and, in doing so, recharacterized the claims as ones for service connection for residuals of a mouth/jaw injury and for residuals of a thumb injury.  Such development now has been completed or at least substantially completed to the extent possible, as discussed below.  Adjudication thus may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

In May 2013, the Board received notification that the Veteran had died in January 2013.  

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran unfortunately died during the pendency of his claim.  As a matter of law, a veteran's appeal does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the current appeal has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching the above determination, the Board intimates no opinion as to the merits of the Veteran's claim or of any derivative claim brought by a survivor.  38 C.F.R. § 20.1106 (2012).  Dismissal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing his claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Regulations governing substitution upon death will be issued.  Until then, an eligible party seeking substitution in an appeal of a claim dismissed by the Board by virtue of the claimant's death should file a request with the RO from which the claim originated (as is listed on the first page of this decision).

ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


